                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION

    UNITED STATES OF AMERICA,                        Case No. 419-cr-69

         v.

    JUAN MARTINEZ



                                               ORDER

        The Government’s motion for reciprocal discovery (Doc. 187), having been read and

considered, is hereby GRANTED 1. Pursuant to Fed. R. Crim. P. 16(b)(1), Defendant Juan

Martinez shall provide reciprocal discovery as detailed below and a written summary of testimony

that Defendant Martinez intends to use under Rules 702, 703 or 705 of the Federal Rules of

Evidence as evidence at trial to the government. Defendant Martinez’ shall provide to the

government the following reciprocal discovery:

        1. Any books, papers, documents, photographs, tangible objects, or copies or portions
           thereof, which are within the possession, custody or control of defendant and which the
           defendant intends to introduce as evidence in the case-in-chief at the trial; and

        2.    Results or reports of physical or mental examinations and of scientific tests or
              experiments made in connection with this particular case, or copies thereof, within the
              possession or control of defendant which the defendant intends to introduce as
              evidence-in-chief at the trial or which were prepared by a witness whom defendant
              intends to call at the trial when the results or reports relate to their testimony

        SO ORDERED this 12th day of February, 2020.
                                                20.


                                                       ____________________________________
                                                       ________________________________
                                                       CHRISTOPHER
                                                       CHRISTOPH  HER L. RAY
                                                       UNITED STATES MAGISTRATE JUDGE J
                                                       SOUTHERN DISTRICT OF GEORGIA

1
       The Court notes that Defendant Martinez did not file a response to the government’s
motion.
